Title: To James Madison from Anthony Merry, 16 August 1806
From: Merry, Anthony
To: Madison, James



Sir,
Lancaster August 16th. 1806.

I have the Honor to acquaint you that I have just received an Answer, dated 1st. July, from the President of the Council of His Majesty’s Province of New Brunswick, on whom the Adminstration of the Government had devolved in the Absence of the Lieutenant Governor, to the Letter which was inclosed in my Answer to that which I had the Honor to receive from you, dated the 26th. April, on the Subject of the Seizure and Condemnation, by the British Vice-Admiralty Court in that Province, of the American Sloop Falmouth, and of a Letter, which had been published in the Royal Gazette printed at St. John’s, from Mr. George Leonard, Superintendant of Trade and Fisheries and an Officer of the Customs in the Province of New Brunswick, containing a Notification of his Determination to seize for Adjudication all American Vessels which he should find trading under the Circumstances which gave Occasion to your Representation, in which Answer the President informs me that, Mr. Leonard having acted without his Concurrence or that of the Superior Officers of the Customs at St. John’s, he had requested of him to abstain from seizing any American Vessels that should be found under those Circumstances until further Instructions respecting this Matter should be received from His Majesty’s Government, and that he had no Doubt of Mr. Leonard’s Compliance with his Request.  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

Anth. Merry

